 
Exhibit 10.1
 
AMENDMENT NO. 4 AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amendment No. 4 and Waiver to the Amended and Restated Credit Agreement,
dated as of February 19, 2010 (this “Amendment”), among U.S. Concrete, Inc., a
Delaware corporation (the “Borrower”), the Lenders party hereto, the Issuers and
Citicorp north america, Inc., as agent for the Lenders and the Issuers and as
agent for the Secured Parties under the Collateral Documents (in such capacity,
the “Administrative Agent”); Bank of America, N.A., in its capacity as
syndication agent for the Lenders and the Issuers (the “Syndication Agent”) and
JPMorgan Chase Bank, in its capacity as documentation agent for the Lenders and
the Issuers (the “Documentation Agent”).
 
Preliminary Statements
 
Capitalized terms defined in the Credit Agreement (as defined below) and not
otherwise defined in this Amendment are used herein as therein defined.
 
The Borrower, the Lenders, the Issuers, the Administrative Agent, the
Syndication Agent and the Documentation Agent are parties to that certain
Amended and Restated Credit Agreement dated as of June 30, 2006 (as the same has
been amended by Amendment No. 1 dated March 1, 2007, Amendment No. 2 dated
November 6, 2007 and Amendment No. 3 dated July 11, 2008, and has been otherwise
amended, supplemented or modified from time to time, the “Credit Agreement”).
 
The Borrower has requested that the Lenders agree to amend certain provisions of
the Credit Agreement and to grant temporary and permanent waivers of certain
potential Defaults and/or Events of Default, as more fully set forth herein.
 
The parties hereto agree to amend the Credit Agreement and grant certain waivers
upon the terms and subject to the conditions set forth herein.
 
SECTION 1.         Amendments.  Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the Credit Agreement is hereby amended
as follows:
 
(a)           Section 1.1(Defined Terms) is hereby amended as follows:
 
(i)           By adding thereto in the appropriate alphabetical order the
following definitions:
 
“Applicable Amount” means, (i) from and after the Fourth Amendment Effective
Date to but excluding the date on which a weekly Borrowing Base Certificate is
delivered pursuant to the last sentence of Section 6.12(a), $22,500,000, (ii)
thereafter, until and including April 30, 2010, $20,000,000 and (iii) after
April 30, 2010, $25,000,000.  Notwithstanding the foregoing, from and after the
Administrative Agent’s receipt of a Payment Notice (or, if earlier, the date
upon which the Borrower was required to deliver a Payment Notice), the
Applicable Amount shall be $25,000,000.”
 

--------------------------------------------------------------------------------


 
“Defaulting Lender” means any Revolving Credit Lender that (a) has failed to
fund any portion of its Loans or participations in Letters of Credit or Swing
Loans required to be funded by it hereunder within 2 Business Days of the date
required to be funded by it hereunder, (b) has notified the Administrative
Agent, any Issuer, the Swing Loan Lender, any Lender and/or the Borrower in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement, (c) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within 3 Business Days of the
date when due, unless the subject of a good faith dispute, or (d) becomes (or
is) the subject of any action or proceeding of a type described in Section
9.1(f) (or any comparable proceeding initiated by a regulatory authority having
jurisdiction over such Revolving Credit Lender).”
 
“Excluded Equity” has the meaning set forth in clause (b) of the definition of
“Excluded Collateral”.
 
“Excluded JV Assets” has the meaning set forth in clause (c) of the definition
of “Excluded Collateral”.
 
“Fourth Amendment Effective Date” means February 19, 2010.”
 
“Leasehold Interests” has the meaning set forth in clause (d) of the definition
of “Excluded Collateral”.
 
“Payment Notice” means any written notice required to be delivered by the
Borrower pursuant to Section 4(c) of that certain Amendment No. 4 and Waiver to
Amended and Restated Credit Agreement, dated as of February 19, 2010, by and
among the Borrower, the Lenders party thereto, the Issuers and the
Administrative Agent.
 
(ii)          by amending and restating the definition of “Applicable Margin” in
its entirety as follows:
 
“Applicable Margin” means, with respect to Revolving Loans maintained as (i)
Base Rate Loans, a rate equal to 3.00% per annum and (ii) Eurodollar Rate Loans,
a rate equal to 4.00% per annum.
 
(iii)         by amending and restating the definition of “Applicable Unused
Commitment Fee Rate” in its entirety as follows:
 
“Applicable Unused Commitment Fee Rate” means 0.75% per annum.
 
(iv)        by deleting the phrase “Facilities Increase Notice,” from the
definition of “Approved Electronic Communications”.
 
(v)         by amending and restating the definition of “Borrowing Base” in its
entirety as follows:
 
“Borrowing Base” means, at any time, (a) the sum of (i) the product of 85% and
the face amount of all Eligible Receivables of the Borrowing Base Contributors
(calculated net, without duplication, of all finance charges, late fees and
other fees that are unearned, unpaid sales, excise or similar taxes, and credits
or allowances granted at such time), (ii) the product of (x) the product of 85%
multiplied by the Orderly Liquidation Value Inventory Rate multiplied by (y) the
value of the Eligible Inventory of the Borrowing Base Contributors (valued, in
each case, at the lower of cost or market on a first-in, first-out basis) at
such time and (iii) the lesser of (x) $20,000,000 and (y) the product of 85% of
the Orderly Liquidation Value Of Eligible Trucks of the Borrowing Base
Contributors at such time, minus (b) any Eligibility Reserve then in effect and
applicable to the Borrowing Base Collateral.
 
2

--------------------------------------------------------------------------------


 
(vi)        by deleting the proviso in the definition of “Borrowing Base
Contributors” and replacing the semi-colon before such proviso with a period.
 
(vii)       by deleting the phrase “$15 million” from the definition of
“Covenant Termination Date” and substituting therefor the phrase “the Applicable
Amount”.
 
(viii)      by adding to the end of the definition of “EBITDA” the following
sentence:
 
“In no event shall the calculation of “EBITDA” include any gain or loss from the
early extinguishment or repurchase of Indebtedness.”
 
(ix)         by amending and restating the definition of “Excluded Collateral”
in its entirety as follows:
 
“Excluded Collateral means (a) the aggregates quarry owned by Eastern Concrete
Materials, Inc. (“EMI”) located in Hamburg, New Jersey and any equipment or
other assets of EMI used in the operation of such quarry in the ordinary course
of business and consistent with past practice, together with any proceeds and
products of any of the foregoing (including Accounts and intangible assets
pertaining thereto) (collectively, the “Quarry”); provided that “Excluded
Collateral” shall not include any mined Inventory produced from such quarry to
the extent the same is owned by EMI, (b) the equity interests of the Excluded
Joint Venture (the “Excluded Equity”), (c) the assets owned by the Excluded
Joint Venture (the “Excluded JV Assets”), (d) any real estate assets leased by
the Borrower and its Subsidiaries (the “Leasehold Interests”) and (e) any real
estate assets owned by the Borrower and its Subsidiaries.
 
(x)          by amending and restating the definition of “Excluded Joint
Ventures” in its entirety as follows:
 
“Excluded Joint Venture” means Superior Materials Holdings LLC and its direct
and indirect Subsidiaries.”
 
(xi)         by amending and restating the definition of “Excluded Subsidiary”
in its entirety as follows:
 
“Excluded Subsidiary” means Beall Investment Corporation, Inc., a Delaware
corporation.
 
(xii)        by deleting the definitions of “Facilities Increase”, “Facilities
Increase Date” and “Facilities Increase Notice” in their entireties.
 
(xiii)       by amending and restating the definition of “Fee Letters” in its
entirety as follows:
 
3

--------------------------------------------------------------------------------


 
“Fee Letters” means (a) the Administrative Agency Fee Letter and (b) the
Facilities Fee Letter.
 
(xiv)       by adding the following proviso to the end of the definition of
“Fixed Charges”:
 
“; provided that to the extent that the New Notes and/or the Additional Notes
are exchanged or satisfied through an Equity Issuance and/or the incurrence of
Permitted Subordinated Debt, then Cash Interest Expense under clause (a) hereof
shall be calculated on a pro forma basis as though such New Notes and/or the
Additional Notes were exchanged or satisfied as of the first day of the relevant
period and, to the extent any Permitted Subordinated Debt was incurred in
connection therewith, as though such Permitted Subordinated Debt was incurred on
the first day of the relevant period.”
 
(xv)        by amending and restating the definition of “Lender” in its entirety
as follows:
 
“Lender” means the Swing Loan Lender and each other financial institution or
other entity that (a) is listed on the signature pages hereof as a “Lender” or
(b) from time to time becomes a party hereto by execution of an Assignment and
Acceptance.
 
(xvi)       by amending and restating the definition of “Net Cash Proceeds” in
its entirety as follows:
 
“Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Effective Date in cash or Cash Equivalents from any (a)
Asset Sale, other than an Asset Sale permitted under Section 8.4 (a), (b),
(c)(i), (d) or (e) (Sale of Assets), net of (i) the reasonable cash costs of
sale, assignment or other disposition (including a reasonable reserve for
liabilities retained by the Borrower or such Subsidiary in connection with such
Asset Sale; it being understood that “Net Cash Proceeds” shall include, without
limitation, any reversal of a reserve described in this clause (i) or, if such
liabilities have not been satisfied in cash and such reserve not reversed within
the longer of (x) 365 days after such Asset Sale and (y) the applicable
contractual limitations period, the amount of such reserve), (ii) taxes paid or
reasonably estimated to be payable as a result thereof and (iii) any amount
required to be paid or prepaid on Indebtedness (other than the Obligations)
secured by the assets subject to such Asset Sale, provided, however, that
evidence of each of clauses (i), (ii) and (iii) above is provided to the
Administrative Agent in form and substance satisfactory to it, (b) Property Loss
Event or (c)(i) Equity Issuance (other than any such issuance of Stock (other
than Disqualified Stock) of the Borrower (x) occurring in the ordinary course of
business to any director, member of the management or employee of the Borrower
or its Subsidiaries, (y) the proceeds of which are used, within 15 days
following the Borrower’s receipt thereof, as all or a portion of the
consideration for any Permitted Acquisition or (z) the proceeds of which are
used to prepay, redeem, purchase, defease or otherwise satisfy the New Notes
and/or the Additional Notes), or (ii) any Debt Issuance permitted under Section
8.1 (j) or (l) (Indebtedness), in each case net of brokers’ and advisors’ fees
and other costs incurred in connection with such transaction; provided, however,
that in the case of this clause (c), evidence of such costs is provided to the
Administrative Agent in form and substance reasonably satisfactory to it.”
 
4

--------------------------------------------------------------------------------


 
(xvii)      by deleting in its entirety the final paragraph of the definition of
“Permitted Acquisition”.
 
(xviii)     by amending and restating the definition “Permitted Subordinated
Debt” in its entirety as follows:
 
“Permitted Subordinated Debt” means Subordinated Indebtedness issued (i) in
exchange for, satisfaction of, or (ii) to refinance, replace, or extend all or
any part of the Borrower’s and its Subsidiaries’ obligations under the New Notes
and the Additional Notes; provided that the terms of such Subordinated
Indebtedness shall be reasonably satisfactory to the Administrative Agent.”
 
(xix)       by amending and restating the definition of “Revolving Credit
Commitment” in its entirety as follows:
 
“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and acquire interests in other Revolving Credit Outstandings in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on Schedule I (Commitments) under the caption
“Revolving Credit Commitment” (as amended to reflect each Assignment and
Acceptance executed by such Revolving Credit Lender) and as such amount may be
reduced pursuant to this Agreement.  The aggregate amount of the Revolving
Credit Commitments as of the Fourth Amendment Effective Date is $90,000,000.
 
(xx)        by deleting the definition of “SPE” in its entirety.
 
(xxi)       by amending and restating the definition of “Swing Loan Sublimit” in
its entirety as follows:
 
“Swing Loan Sublimit” means $10,000,000.”
 
(xxii)      by amending and restating the definition of “Trigger Event” in its
entirety as follows:
 
“Trigger Event” means the occurrence of the Fourth Amendment Effective Date.
 
(b)           Article II (The Facilities) is hereby amended as follows:
 
(i)           By deleting the text of clause (b) of Section 2.1 (The
Commitments) in its entirety and substituting the phrase “Intentionally Omitted”
therefor.
 
(ii)          By amending and restating in its entirety the text of clause (d)
of Section 2.3 (Swing Loans) as follows:
 
“The Swing Loan Lender may demand at any time (and on at least a weekly basis)
that each Revolving Credit Lender pay to the Administrative Agent, for the
account of the Swing Loan Lender, in the manner provided in clause (e) below,
such Revolving Credit Lender’s Ratable Portion of all or a portion of the
outstanding Swing Loans, which demand shall be made through the Administrative
Agent, shall be in writing and shall specify the outstanding principal amount of
Swing Loans demanded to be paid.”
 
5

--------------------------------------------------------------------------------


 
(iii)         By adding the following new Section 2.18 (Defaulting Lenders):
 
“Section 2.18    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Credit Lender is a Defaulting Lender:


(a)           if any Letter of Credit Obligations exist at the time a Revolving
Credit Lender becomes a Defaulting Lender, then the Borrower shall within 15
Business Days (or such longer period as the Administrative Agent and relevant
Issuer may agree to) following written notice by the Administrative Agent (A)
cash collateralize such Defaulting Lender’s share of the Letter of Credit
Obligations in accordance with the procedures set forth in Section 9.3 (Actions
in Respect of Letters of Credit) for so long as such Letter of Credit
Obligations are outstanding, or (B) enter into other arrangements reasonably
satisfactory to the Administrative Agent, the Issuer, the Swing Loan Lender and
the Borrower (it being understood and agreed that once a Lender is no longer a
Defaulting Lender and has satisfied all of its obligations under this Agreement,
the cash collateral referenced in clause (A) above of this Section 2.18 shall be
returned promptly to the Borrower); and


(b)           so long as any Revolving Credit Lender is a Defaulting Lender, the
Swing Loan Lender shall not be required to fund any Swing Loan and no Issuer
shall be required to issue, amend or increase any Letter of Credit, unless such
Swing Loan Lender or Issuer is satisfied that the related exposure will be cash
collateralized in accordance with Section 2.18(a) (or such other arrangements as
are reasonably satisfactory to the Administrative Agent, the Issuer, the Swing
Loan Lender and the Borrower).


The rights and remedies against a Defaulting Lender under this Section 2.18 are
in addition to other rights and remedies that Borrower, the Administrative
Agent, the Issuer, the Swing Loan Lender and the non-Defaulting Lenders may have
against such Defaulting Lender.  The arrangements permitted or required by this
Section 2.18 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or otherwise.”
 
(c)           Clause (c) of Section 3.2 (Conditions Precedent to Each Loan and
Letter of Credit) is hereby amended and restated as follows:
 
“Borrowing Base.  The Borrower shall have delivered the Borrowing Base
Certificate required to be delivered by Section 6.12(a) (Borrowing Base).  After
giving effect to the Loans or Letters of Credit requested to be made or Issued
on any such date and the use of proceeds thereof, (i) the Revolving Credit
Outstandings shall not exceed the Maximum Credit at such time and (ii) the
Available Credit shall not be less than the Applicable Amount.”
 
(d)           Section 3.4 (Conditions Precedent to Each Facilities Increase) is
hereby deleted in its entirety.
 
(e)           Section 4.5 (Material Adverse Change) is hereby amended by
replacing the reference to “December 31, 2005” with “September 30, 2009”.
 
6

--------------------------------------------------------------------------------


 
(f)           Section 4.6 (Solvency) is hereby amended by adding the following
proviso to the end thereof:
 
“; provided that  solely for the period from the Fourth Amendment Effective Date
to and including April 30, 2010, the representation and warranty set forth in
this Section 4.6 shall not be made.”
 
(g)           Section 5.1 (Minimum Fixed Charge Coverage Ratio) is hereby
amended and restated in its entirety as follows:
 
“With respect to any fiscal month in which the Available Credit is at any time
less than the Applicable Amount (any such month, the “Covenant Commencement
Date”), the Borrower shall maintain a Fixed Charge Coverage Ratio, determined as
of the last day of the fiscal month preceding the Covenant Commencement Date for
which the Lenders have received financial statements pursuant to Section 6.1
(Financial Statements) and as of the last day of each fiscal month occurring
thereafter until the Covenant Termination Date, for the twelve fiscal months
ending on each such date, of at least 1:1.”
 
(h)           Section 6.12 (Borrowing Base Deliverables and Determination) is
hereby amended as follows:
 
(i)           by amending and restating clause (a) thereof in its entirety as
follows:
 
“(a)        The Borrower shall deliver, as soon as available and in any event
not later than 10 Business Days after the end of each fiscal month, a Borrowing
Base Certificate as of the end of such fiscal month executed by a Responsible
Officer of the Borrower; provided, that such Borrowing Base Certificate shall
reflect available updated figures for Eligible Receivables to the extent
included on the most recent Borrowing Base Certificate delivered pursuant to the
next succeeding sentence.  The Borrower shall deliver, as soon as available and
in any event not later than 3 Business Days after the end of the last day of
each week (commencing no later than the week ended March 5, 2010), an additional
Borrowing Base Certificate as of the end of such period (containing available
updated figures for Eligible Receivables) executed by a Responsible Officer of
the Borrower.”
 
(ii)          by deleting from the first sentence of clause (b) thereof the
following language:
 
“(which request, with respect to third-party appraisers, except during the
existence of a Default or an Event of Default when requests may be more
frequent, shall not be made more frequently than once per year with regard to
the Borrowing Base Collateral)”:
 
(iii)         by amending and restating clause (d) thereof in its entirety as
follows:
 
“(d)        The Administrative Agent may, at the Borrower’s sole cost and
expense, make test verifications of the Accounts and physical verifications of
the Inventory in any manner and through any medium that the Administrative Agent
considers advisable, which such verifications shall be made at the reasonable
discretion of the Administrative Agent during normal business hours and, as long
as no Default or Event of Default has occurred and is continuing, following
reasonable prior notice to the Borrower, and the Borrower shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection therewith.  At any time and from time to time, upon the
Administrative Agent’s request and at the expense of the Borrower, the Borrower
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.
 
7

--------------------------------------------------------------------------------


 
(iv)        by amending and restating clause (e) thereof in its entirety as
follows:
 
“(e)        The Borrower shall permit the Administrative Agent or any of its
Affiliates (or one of their representatives), at the Borrower’s sole cost and
expense, to conduct field examinations of the Borrowing Base Collateral, which
such examinations shall be made at the reasonable discretion of the
Administrative Agent during normal business hours and, as long as no Default or
Event of Default has occurred and is continuing, following reasonable prior
notice to the Borrower.”
 
(i)           Section 7.9 (Application of Proceeds) is hereby amended by adding
the following proviso to the end thereof:
 
“; provided that the proceeds of the Loans shall be used by the Borrower (and,
to the extent distributed to them by the Borrower, each Loan Party) for amounts
then due and payable or accrued (such amounts as reasonably determined by the
Borrower) in the ordinary course of business and consistent with past practices
and/or other amounts not to exceed $500,000.
 
(j)           Section 7.12 (Control Accounts; Approved Deposit Accounts) is
hereby amended as follows:
 
(i)           by amending and restating sub-clauses (x), (y) and (z) of clause
(a) thereof as follows:
 
“(x) payroll, withholding tax and other fiduciary accounts, including accounts
for which the funds on deposit therein pertain to Liens permitted under clause
(c) of the definition of “Customary Permitted Liens” or Liens permitted by
Section 8.2(k) (Liens) (provided that neither the Borrower nor any such
Subsidiary may maintain funds in any such account in excess of amounts which are
actually accrued (or, in the case of fiduciary accounts, otherwise required to
be maintained therein) to its employees or the relevant Governmental Authority
or other beneficiary of such fiduciary account), (y) unless a Default or Event
of Default has occurred and is continuing, an amount not to exceed $2,000,000 at
the close of business on any Business Day in account number 001390027679 at BofA
to cover net disbursements made on behalf of the Borrower and its Subsidiaries
in the ordinary course of business and (z) Excluded Deposit Accounts, provided
further that (1) from and after the Fourth Amendment Effective Date, all
deposits into and balances maintained in the Excluded Deposit Accounts shall be
in the ordinary course of business and consistent with past practices; provided,
that no proceeds of Loans may be deposited into an Excluded Deposit Account
(other than to the extent necessary to repay any amounts then overdrawn) and (2)
to the extent the aggregate balances in all Excluded Deposit Accounts at any
time exceed $300,000 for a period of longer than 3 Business Days the Borrower
shall, or shall cause the relevant Subsidiary to, either (A) cause such amounts
in excess of $300,000 to, within 1 Business Day, be transferred to an Approved
Deposit Account or (B) cause one or more Excluded Deposit Accounts to become an
Approved Deposit Account so that, after giving effect to the actions in clauses
(A) and/or (B) the aggregate balance on deposit in all Excluded Deposit Accounts
shall not at any time exceed $300,000 for a period longer than 3 Business Days.”
 
8

--------------------------------------------------------------------------------


 
(ii)          by amending and restating the entire second sentence of clause (f)
thereof as follows:
 
“The Borrower may maintain a Securities Account with Merrill Lynch which is not
a Control Account for the sole purpose of depositing therein deferred
compensation payments on behalf of its employees and officers in accordance with
the Borrower’s existing incentive plan for which accounts are maintained at
Merrill Lynch (or any of its Affiliates) (the “Merrill Lynch Account”); provided
that the aggregate amount from time to time on deposit therein shall not exceed
an amount equal to (a) $500,000 minus all distributions or withdrawals made from
the Merrill Lynch Account on or after the Fourth Amendment Effective Date plus
(b) the amount, if any, earned on the amounts on deposit in the Merrill Lynch
Account.”
 
(k)           Section 8.1 (Indebtedness) is hereby amended as follows:
 
(i)           by amending and restating clause (j) thereof in its entirety as
follows:
 
“(j)         Any Indebtedness of the Excluded Joint Venture in an aggregate
amount not to exceed $17,500,000 at any time; provided that (i) neither the
Borrower nor any of its Subsidiaries (other than the Excluded Joint Venture) is
(or may become) directly or indirectly liable (whether as a primary obligor,
surety or guarantor) for such Indebtedness and (ii) none of the assets of the
Borrower or any of its Subsidiaries (other than the Excluded Joint Venture and
Excluded Equity) is (or may become) subject to any Lien securing such
Indebtedness;”
 
(ii)          by inserting the phrase “prior to the Fourth Amendment Effective
Date” immediately prior to the phrase “$10,000,000” in clause (k)(ii) thereof.
 
(iii)         by amending and restating clause (m) thereof in its entirety as
follows:
 
“(m)       (i) Indebtedness evidenced by the New Notes and the Additional Notes
and (ii) Permitted Subordinated Debt; and”.
 
(iv)         by deleting the text of clause (n) thereof and substituting
therefor the phrase “Intentionally Omitted”.
 
(l)           Section 8.2 (Liens, Etc.) is hereby amended as follows:
 
(i)           by deleting the text of clause (g) thereof and substituting
therefor the phrase “Intentionally Omitted”.
 
(ii)          by deleting the text of clause (i) thereof and substituting
therefor the phrase “Intentionally Omitted”.
 
(iii)         by adding the following new paragraph after clause (o) thereof:
 
9

--------------------------------------------------------------------------------


 
“Notwithstanding anything in this Section 8.2 (Liens) or any other provision of
the Loan Documents to the contrary, after the Fourth Amendment Effective Date,
in no event shall the Borrower, nor shall it permit any of its Subsidiaries to,
create any Lien (except for Liens permitted by Section 8.2(a), (b), (c), (d)
(solely in respect of Liens upon Equipment and, solely in connection with any
Permitted Acquisition, Liens upon fixed assets acquired in such acquisition),
(e), (f) (but only to the extent of Liens securing operating leases of
Equipment), (j) and (n), upon or with respect to any Excluded Collateral (other
than the Excluded JV Assets and Excluded Equity).”
 
(m)           Section 8.3 (Investments) is hereby amended as follows:
 
(i)           by deleting the text of clause (h) thereof and substituting
therefor the phrase “Intentionally Omitted”.
 
(ii)          by amending and restating clause (i) thereof in its entirety as
follows:
 
“(i)         Investments constituting (i) Permitted Acquisitions consummated
prior to the Fourth Amendment Effective Date and (ii) Permitted Acquisitions
consummated on or after the Fourth Amendment Effective Date so long as (A) the
aggregate consideration for all such acquisitions (including, without
limitation, stock issued by the Borrower or its Subsidiaries, cash payments,
incurrence or assumption of Indebtedness and/or earn-outs) does not exceed
$6,000,000 and (B) both before and after giving effect to any such Permitted
Acquisition, the Available Credit at such time exceeds the Applicable Amount
(giving any pro forma effect to the Borrowing Base as it relates to such
Permitted Acquisition so long as the Appraisal Requirement has been satisfied);”
 
(iii)         by amending and restating clause (k) thereof in its entirety as
follows:
 
“(k)        Investments in the Excluded Joint Venture existing as of the Fourth
Amendment Effective Date together with an additional amount not to exceed
$2,250,000 in any Fiscal Quarter and not to exceed $5,000,000 in the aggregate
from and after the Fourth Amendment Effective Date; provided, that five (5) days
in advance of any such Investment the Borrower shall provide written notice to
the Administrative Agent describing, in reasonable detail, the type, amount and
date of such Investment.”
 
(n)           Section 8.4 (Sale of Assets) is hereby amended as follows:
 
(i)           by amending and restating clause (f) thereof in its entirety as
follows:
 
“(f)        any Asset Sale of all or any part of the Excluded Joint Venture or
the Excluded Equity”.
 
(ii)           by amending and restating clause (g) thereof in its entirety as
follows:
 
“(g)       as long as no Default or Event of Default is continuing or would
result therefrom, any other Asset Sale for Fair Market Value, payable in cash
upon such sale; provided, however, that with respect to any such Asset Sale
pursuant to this clause (g), (i) the aggregate consideration received during any
Fiscal Year for all such Asset Sales shall not exceed $3,000,000 and (ii) an
amount equal to all Net Cash Proceeds of such Asset Sale are applied to the
payment of the Obligations as set forth in, and to the extent required by,
Section 2.9 (Mandatory Prepayments); and”
 
10

--------------------------------------------------------------------------------


 
(iii)        by amending and restating clause (h) thereof in its entirety as
follows:
 
“(h)       the sale or disposition of personal property (other than Inventory)
of the Borrower and its Subsidiaries to the Excluded Joint Venture consummated
in connection with managing the Excluded Joint Venture in the ordinary course of
business and consistent with past practices.”
 
(iv)        by adding the following new paragraph immediately after clause (h)
thereof:
 
“Notwithstanding anything in this Section 8.4 (Sale of Assets) to the contrary,
after the Fourth Amendment Effective Date in no event may the Borrower or any of
its Subsidiaries permit an Asset Sale of any Excluded Collateral (other than
Excluded JV Assets, Excluded Equity and Leasehold Interests) other than Asset
Sales permitted by clauses (a), (b) (solely to the extent of sales or
dispositions of Equipment permitted thereunder), (e) and (g) of Section 8.4
hereof.”
 
(o)           Section 8.5 (Restricted Payments) is hereby amended as follows:
 
(i)           by deleting the phrase “$3,000,000” in clause (c) thereof and
substituting therefor the phrase “$1,000,000”.
 
(ii)          by inserting the phrase “prior to the Fourth Amendment Effective
Date” after the word “made” in clause (d) thereof.
 
(p)           Clause (b) of Section 8.6 (Prepayment and Cancellation of
Indebtedness) is hereby amended and restated as follows:
 
“(b) The Borrower shall not, nor shall it permit any of its Subsidiaries to,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Subordinated Indebtedness (including, without
limitation, the New Notes and/or the Additional Notes); provided that the
Borrower and each Subsidiary of the Borrower may prepay, redeem, purchase,
defease or otherwise satisfy the New Notes and/or the Additional Notes with the
issuance of, or the proceeds of, Permitted Subordinated Debt and/or an Equity
Issuance.”
 
(q)           Section 8.7 (Restriction on Fundamental Changes; Permitted
Acquisitions) is hereby amended by adding to the end thereof the following new
sentence:
 
“Notwithstanding the foregoing, from and after the Fourth Amendment Effective
Date, the Borrower shall not, nor shall it permit any of its Subsidiaries to,
form, acquire, create or enter into (1) any joint venture or partnership with
any other Person (other than any partnership among the Borrower and any
Subsidiary Guarantor) or (2) any Subsidiary that is not a Domestic Subsidiary.”
 
(r)           Section 9.1 (Events of Default) is hereby amended as follows:
 
11

--------------------------------------------------------------------------------


 
(i)           by deleting the word “or” appearing at the end of clause (k)
thereof.
 
(ii)          by deleting the period at the end of clause (l) and replacing the
period with a semicolon and adding the word “or” after such semicolon.
 
(iii)         by adding the following new clause (m) immediately after clause
(l) thereof:
 
“(m)       the failure of the New Notes, Additional Notes or any other
Subordinated Indebtedness to be subordinated as provided by any subordination
provision related to such Indebtedness or any Loan Party shall contest in
writing the validity or enforceability of such provisions.”
 
SECTION 2.         Waivers.
 
(a)           Permanent Waiver.  The Lenders hereby waive any Default or Event
of Default arising under the Credit Agreement solely as a result of the
Borrower’s delivery of its 2009 Fiscal Year financials with a “going concern”
opinion or similar qualification.
 
(b)           Temporary Waiver.  The Lenders hereby waive from the Fourth
Amendment Effective Date through 5:00 p.m. (New York time) on April 30, 2010,
any Default or Event of Default arising under the Credit Agreement as a result
of any failure by the Borrower to make its regularly scheduled interest payment
due on April 1, 2010 under the New Notes and the Additional Notes; it being
understood that if the Borrower has not made such regularly scheduled interest
payment under the New Notes and the Additional Notes by 5:00 p.m. (New York
time) on April 30, 2010 an immediate Event of Default shall occur on such date.
 
SECTION 3.         Conditions to Effectiveness.  This Amendment shall become
effective on the date when each of the following conditions precedent have first
been satisfied (the “Effective Date”):
 
(a)           Certain Documents. The Administrative Agent shall have received
counterparts of each of the following, each dated the Effective Date (unless
otherwise agreed by the Administrative Agent), in form and substance
satisfactory to the Administrative Agent:
 
(i)           this Amendment executed by the Borrower, the Administrative Agent
and the Requisite Lenders;
 
(ii)          a consent and reaffirmation in respect of this Amendment in the
form attached hereto, executed by each Guarantor;
 
(iii)         a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying (A) the names and true signatures of each officer of such
Loan Party that has been authorized to execute and deliver this Amendment and/or
the attached Reaffirmation and Consent of Guarantors or other document required
hereunder to be executed by or on behalf of such Loan Party and (B) the
resolutions of such Loan Party’s Board of Directors (or equivalent governing
body) approving and authorizing the execution, delivery and performance of this
Amendment and/or the attached Reaffirmation and Consent of Guarantors and the
other documents required hereunder to be executed by or on behalf of such Loan
Party; and
 
12

--------------------------------------------------------------------------------


 
(iv)        a certificate from a Responsible Officer of the Borrower certifying
that the representations and warranties set forth in Section 7 of this Amendment
are true and correct in all material respects as of the Effective Date.
 
(b)           Fees and Expenses Paid.  There shall have been paid to the
Administrative Agent (i) for the account of each Lender that executes and
delivers this Amendment on or prior to 5:00 p.m. Eastern Time on February 19,
2010, an amount equal to 0.10% of the Revolving Credit Commitments of such
Lender (after giving effect to the reduction described in Section 8 below and as
set forth on the amended Schedule I (Commitments) attached hereto), which the
Administrative Agent shall remit to each relevant Lender upon the Effective Date
and (ii) for the account of the Administrative Agent, the fees and expenses
(including reasonable fees and out-of-pocket expenses of the Administrative
Agent’s outside counsel) of the Administrative Agent then due and payable on or
before the Effective Date.
 
SECTION 4.         Additional Covenants.
 
(a)           On or prior to the 10th Business Day following the Effective Date
(or such later date as agreed by the Administrative Agent), the Borrower shall
have delivered to the Administrative Agent all documents, instruments and
agreements (including Deposit Account Control Agreements or amendments to
existing Deposit Account Control Agreements) as the Administrative Agent shall
require to ensure that it has a first priority perfected Lien (subject to Liens
permitted by Section 8.2(n) and clause (a) of the definition of Customary
Permitted Liens) on and in the Loan Parties’ Deposit Accounts in each case to
the extent such Deposit Accounts constitute Collateral.
 
(b)           From and after the Effective Date through April 30, 2010, the
Borrower shall (i) cause its senior management team, and use its commercially
reasonable efforts to cause Lazard and other appropriate legal and/or financial
advisors, to discuss (at the option of the Borrower, in person or
telephonically), on a bi-weekly basis during regular business hours and for
reasonable durational periods, with the Administrative Agent, its legal advisor
and such other professional advisors retained from time to time by the
Administrative Agent, and the Lenders, among other things, the Borrower’s
ongoing financial performance and operations, liquidity and progress with
respect to any restructuring proposal and (ii) promptly deliver to the
Administrative Agent copies of all projections and/or other financial
information delivered to the holders of the New Notes, the Additional Notes or
any other Subordinated Indebtedness.
 
(c)           The Borrower shall give the Administrative Agent prompt written
notice of the determination by its Board of Directors (or by any Loan Party) to
make any payment in cash of interest in respect of any of the New Notes, the
Additional Notes or any other Subordinated Indebtedness from the Effective Date
through April 30, 2010, but in any event such notice must be given prior to (i)
any such payment and (ii) any request by the Borrower for a Loan the proceeds of
which may or are intended to be used to make any such payment.
 
(d)           On or prior to the 10th Business Day following the Effective Date,
the Borrower shall engage a financial advisor reasonably acceptable to the
Administrative Agent; provided, that it is agreed that Alix Partners, Alvarez &
Marsal and Kroll, Zolfo Cooper are reasonably acceptable.
 
(e)           The Borrower acknowledges and agrees that a failure to comply with
any provision of this Section 4 shall be an immediate Event of Default under the
Credit Agreement.

 
13

--------------------------------------------------------------------------------

 
 
SECTION 5.         Construction with the Loan Documents.
 
(a)           On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as amended and waived
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument.  The table of contents, signature pages and
list of Exhibits and Schedules of the Credit Agreement shall be deemed modified
to reflect the changes made by this Amendment.
 
(b)           Except as expressly amended hereby, all of the terms and
provisions of the Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed, including
the respective guarantees and security interests granted pursuant to the
respective Loan Documents.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, the Issuers, or the Agents under any of the Loan
Documents, nor constitute a waiver or amendment of any provision of any of the
Loan Documents or for any purpose except as expressly set forth herein.
 
(d)           This Amendment is a Loan Document.
 
(e)           This Amendment shall not extinguish, discharge or release the Lien
or priority of any Loan Document or any other security therefor or any guarantee
thereof.  The Credit Agreement and each of the other Loan Documents shall remain
in full force and effect, except as modified or waived hereby in connection
herewith.
 
SECTION 6.         Governing Law. This Amendment is governed by, and shall be
construed in accordance with, the law of the State of New York.
 
SECTION 7.         Representations And Warranties.  The Borrower hereby
represents and warrants that:
 
(a)           Each of the representations and warranties made by it in the
Credit Agreement, as amended and waived hereby, and the other Loan Documents to
which it is a party, shall be true and correct in all material respects on and
as of the date hereof (other than representations and warranties in any such
Loan Document which expressly speak as of a specific date, which shall have been
true and correct in all material respects as of such specific date) and no
Default or Event of Default has occurred and is continuing as of the date
hereof.
 
(b)           This Amendment has been duly executed and delivered by each Loan
Party and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 
14

--------------------------------------------------------------------------------

 

(c)           Execution and delivery by the Borrower of this Amendment, and
consummation of the transactions contemplated hereby, (i) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate the Constituent Documents of any
Loan Party, (iii) will not violate any Requirement of Law, (iv) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any Related Document or any other material
Contractual Obligation of the Borrower or any of its Subsidiaries, and (v) will
not result in the creation or imposition of any Lien on any property of any Loan
Party, except Liens created by the Loan Documents or otherwise permitted by
Section 8.2 of the Credit Agreement.
 
(d)           The liquidity forecasts of the Borrower and its Subsidiaries on a
monthly basis through June 2010 and on a quarterly basis through December 2010,
as furnished to the Administrative Agent, have been prepared in good faith by
the Borrower and based on assumptions believed by the Borrower to be reasonable
at the time furnished to the Administrative Agent (it being recognized that such
projections are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results, and such differences may be material).
 
(e)           The Schedules to the Pledge and Security Agreement attached hereto
as Exhibit I are true and correct in all material respects as though the
representations and warranties in the Pledge and Security Agreement to which
such Schedules relate were made on and as of the Effective Date.1
 
SECTION 8.         Execution in Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document.  Delivery of an executed counterpart by telecopy shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
SECTION 9.         Updated Schedule I (Commitments).  The parties hereto agree
that (i) Schedule I (Commitments) attached hereto reflects the Revolving Credit
Commitments as of the Fourth Amendment Effective Date and (ii) the aggregate
amount of the Revolving Credit Commitments on the effective date is $90,000,000.
 
SECTION 10.       Release.  In further consideration of the Lenders’ execution
of this Amendment, the Borrower unconditionally and irrevocably acquits and
fully forever releases and discharges each Lender, each Issuer, the
Administrative Agent, the Syndication Agent, the Documentation Agent and all
affiliates, partners, subsidiaries, officers, employees, agents, attorneys,
principals, directors and shareholders of such Persons, and their respective
heirs, legal representatives, successors and assigns (collectively, the
“Releasees”) from any and all claims, demands, causes of action, obligations,
remedies, suits, damages and liabilities of any nature whatsoever, whether now
known, suspected or claimed, whether arising under common law, in equity or
under statute, which the Borrower ever had or now has against any of the
Releasees (a) which may have arisen at any time prior to the date hereof and (b)
which were in any manner related to this Amendment, the Credit Agreement, any
other applicable Loan Document or related documents, instruments or agreements
or the enforcement or attempted or threatened enforcement by any of the
Releasees of any of their respective rights, remedies or recourse related
thereto (collectively, the “Released Claims”).  The Borrower covenants and
agrees never to commence, voluntarily aid in any way, prosecute or cause to be
commenced or prosecuted against any of the Releasees any action or other
proceeding based upon any of the Released Claims.


[Signature Pages Follow]
 

--------------------------------------------------------------------------------

1 Given that the company has formed a number of new subsidiaries, new schedules
are appropriate.
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
U.S. CONCRETE, INC.
 
as Borrower
     
By:  
/s/ Robert D. Hardy
   
Name:  
Robert D. Hardy
   
Title:
Executive Vice President and Chief
     
Financial Officer

 
[SIGNATURE PAGE – AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT]


 

--------------------------------------------------------------------------------

 



 
Citicorp North America, Inc.,
   
as Administrative Agent, Swing Loan Lender and
Lender
     
By:
/s/ Matthew Paquin
   
Name:  
Matthew Paquin
   
Title:
Vice President and Director

 
[SIGNATURE PAGE – AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 
 

 
JPMorgan Chase Bank, as Documentation Agent
   
and Lender
     
By:
/s/ Mario Quintanilla
   
Name:  
Mario Quintanilla
   
Title:
Vice President



[SIGNATURE PAGE – AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 
 

 
Capital One, N.A., as Lender
     
By:
David L. Denbina
   
Name:  
David L. Denbina, P.E.
   
Title:
Senior Vice President



[SIGNATURE PAGE – AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 
 

 
Comerica Bank, as Lender
     
By:
Sarah R. Miller
   
Name:  
Sarah R. Miller
   
Title:
Vice President

 
[SIGNATURE PAGE – AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

CONSENT AND REAFFIRMATION OF GUARANTORS



 
Dated as of February 19, 2010



Each of the undersigned, as a Guarantor under the Guaranty dated as of March 12,
2004 (the “Guaranty”), and as a Loan Party under each Collateral Document to
which it is a party, hereby consents to that certain Amendment No. 4 and Waiver
to Amended and Restated Credit Agreement dated as of the date hereof and to
which this consent and reaffirmation is attached (the “Amendment”) and hereby
confirms and agrees that notwithstanding the effectiveness of the Amendment, the
Guaranty and all Liens granted by it pursuant to the Collateral Documents are,
and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of the
Amendment, each reference in the Guaranty and such Collateral Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Credit Agreement, as amended or waived by the
Amendment.
 

 
Kurtz Gravel Company
 
Superior Holdings, Inc.
 
Titan Concrete Industries, Inc.
     
By:  
/s/ Robert D. Hardy
   
Name:  
Robert D. Hardy
   
Title:
Vice President and Secretary
       
Breckenridge  Ready Mix, Inc.
       
By:  
/s/ Robert D. Hardy
   
Name:  
Robert D. Hardy
   
Title:
Vice President
       
Riverside Materials, LLC
       
By:  
/s/ Robert D. Hardy
   
Name:  
Robert D. Hardy
   
Title:
President and Secretary
       
Eastern Concrete Materials, Inc.
       
By:  
/s/ Robert D. Hardy
   
Name:  
Robert D. Hardy
   
Title:
President and Secretary



[SIGNATURE PAGE – CONSENT AND REAFFIRMATION OF GUARANTORS]


 

--------------------------------------------------------------------------------

 



 
Alberta Investments, Inc.
 
Alliance Haulers, Inc.
 
American Concrete Products, Inc.
 
Atlas Redi-Mix, LLC
 
Atlas-Tuck Concrete, Inc.
 
Beall Concrete Enterprises, LLC
 
Beall Industries, Inc.
 
Beall Management, Inc.
 
Builders’ Redi-Mix, LLC
 
BWB, Inc. of Michigan
 
Central Concrete Supply Co., Inc.
 
Central Precast Concrete, Inc.
 
Hamburg Quarry Limited Liability Company
 
Ingram Concrete, LLC
 
MG, LLC
 
Redi-Mix Concrete, L.P.
 
Redi-Mix GP, LLC
 
Redi-Mix, LLC
 
San Diego Precast Concrete, Inc.
 
Sierra Precast, Inc.
 
Smith Pre-Cast, Inc.
 
Superior Concrete Materials, Inc.
 
U.S. Concrete On-Site, Inc.
 
USC Management Co., LLC
 
USC Payroll, Inc.
 
USC Technologies, Inc.




 
By:  
/s/ Curt M. Lindeman
   
Name:  
Curt M. Lindeman
   
Title:
Vice President and Secretary




 
Local Concrete Supply & Equipment, LLC
 
Master Mix Concrete, LLC
 
Master Mix, LLC
 
NYC Concrete Materials, LLC
 
Pebble Lane Associates, LLC




 
By:  
/s/ Curt M. Lindeman
   
Name:  
Curt Lindeman
   
Title:
President and Secretary



[SIGNATURE PAGE – CONSENT AND REAFFIRMATION OF GUARANTORS]


 

--------------------------------------------------------------------------------

 



 
Concrete XXXIII Acquisition, Inc.
 
Concrete XXXIV Acquisition, Inc.
 
Concrete XXXV Acquisition, Inc.
 
Concrete XXXVI Acquisition, Inc.




 
By:  
/s/ Curt M. Lindeman
   
Name:  
Curt Lindeman
   
Title:
President




 
Concrete Acquisition III, LLC
 
Concrete Acquisition IV, LLC
 
Concrete Acquisition V, LLC
 
Concrete Acquisition VI, LLC




 
By:  
/s/ Curt M. Lindeman
   
Name:  
Curt Lindeman
   
Title:
President



[SIGNATURE PAGE – CONSENT AND REAFFIRMATION OF GUARANTORS]

 

--------------------------------------------------------------------------------

 



 
USC Atlantic, Inc.
       
By:  
/s/ Sean Gore
   
Name:  
Sean Gore
   
Title:
Vice President and Secretary




 
USC Michigan, Inc.
       
By:  
/s/ Michael W. Harlan
   
Name:  
Michael W. Harlan
   
Title:
Vice President and Secretary

 
[SIGNATURE PAGE – CONSENT AND REAFFIRMATION OF GUARANTORS]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I (COMMITMENTS)


Lender
 
Revolving Credit Commitment ($)
 
Citicorp North America, Inc.
  $ 16,800,000  
Bank of America, N.A.
  $ 16,800,000  
JPMorgan Chase Bank N.A.
  $ 16,800,000  
Branch Banking and Trust Co.
  $ 16,140,000  
Capital One, N.A.
  $ 10,740,000  
Comerica Bank
  $ 6,720,000  
Wells Fargo Bank, N.A.
  $ 6,000,000  
Total
  $ 90,000,000  


 

--------------------------------------------------------------------------------

 